DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Amendment
In light of the amended claims, claim 22 is rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/28/2020, the following has occurred: claims 1 and 11 have been amended; claims 2-8, 10, 12-18, and 20 have remained unchanged; claims 9, 19, and 21 are cancelled; and claims 22-23 have been added.
Claims 1-8, 10-18, 20, and 22-23 are pending.
Effective Filing Date: 10/17/2016

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 January 2021 and 12 February 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the Doppler echocardiographic image” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al.
As per claims 1 and 11, Nicponski teaches a computer program product for disease detection from multimodal data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (see: column 16, lines 52-61) and a method comprising:
--extracting a plurality of disease-specific features from image data in the plurality of patient records, wherein extracting the plurality of disease-specific features comprises providing the image data of the plurality of patient records to a feature generator; (see: column 4, lines 17-45 where there is extraction of disease-specific features (regions of interest) by providing the patient records (patient imaging exam data) to a feature generator (knowledge-based anatomical segmentation blocks))
--providing the plurality of disease-specific features to a trained classifier, wherein providing the plurality of disease-specific features to the trained classifier comprises generating a feature vector from the plurality of disease specific features, the feature vector comprising at least one modality indicator and at least one measurement corresponding to the at least one modality indicator; (see: column 4, line 46 to column 5, line 12 where after successful completion of anatomical segmentation (feature extraction), the method continues to the computer aided detection block. Also see: column 8, lines 42-64 where gradient vectors (feature vectors) are used for detection and see column 9, lines 23-39 where the detection method constructs/generates these vectors (feature vectors) based on the data input (features) into the block. The feature vector here consists of at least one measurement (mathematical gradient vectors contain mathematical measurements) based on the modality indicator (the type of anatomical segmentation which correlates to segmentation map which correlates to an exam type such as a CT exam, mammography digital radiographic projections as shown in column 4, line 46 to column 5, lines 36)) and
--receiving from the trained classifier an indicator of a likely disease condition of the patient (see: column 4, line 46 to column 5, line 12 where a computer aided detection blocks 50 and computer aided diagnosis blocks 60 will be invoked. The diagnosis block. If an indication of a disease is detected at 50 and there is a diagnosis block 60 available for the specific organ then exam control module 30 may control operation of that block to determine results of disease candidates (an indicator of a likely disease condition)).
	Nicponski may not specifically teach:
1) --reading a plurality of patient records associated with a patient, from a plurality of data sources, the plurality of patient records comprising image and textual data, the image data comprising images from multiple modalities;
2) --a feature generator comprising a convolutional neural network, wherein at least one of the plurality of disease-specific features are obtained from a first fully-connected layer of the convolutional neural network, the first fully-connected layer comprising features applicable to multiple imaging domains including Doppler echocardiographic imaging; and
3) --both image and textual data in the plurality of patient records.

Ananthasubramaniam et al. teaches:
1) --reading a plurality of patient records associated with a patient, from a plurality of data sources, (see: paragraph [0134]. Also see: paragraph [0136] where this invention can be implemented in a distributed fashion across multiple servers. The multiple servers in turn may also be resident in different computer networks, but still interconnected to each other (uses a plurality of data sources). Also see: paragraphs [0220] – [0225] where patient information (plurality of patient records) is being retrieved and displayed (or read) on a screen of a smart phone) the plurality of patient records comprising image and textual data, the image data comprising images from multiple modalities; (see: paragraph [0134] where the patient information stored may be multimedia and multimodal in nature, i.e. it may comprise audio, video, text and/or image information, and may comprise such information as the EMR of patients and/or prescription record of patients. Also see: paragraph [0183] where the images may be of multiple modalities such as CT, MRI, DWI, and DTI images) and
3) --both image and textual data in the plurality of patient records (see: paragraph [0134] where the patient information stored may be multimedia and multimodal in nature, i.e. it may comprise audio, video, text and/or image information, and may comprise such information as the EMR of patients and/or prescription record of patients. Also see: paragraph [0183] where the images may be of multiple modalities such as CT, MRI, DWI, and DTI images).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) reading a plurality of patient 3) both image and textual data in the plurality of patient records as taught by Ananthasubramaniam et al. for the patient records as disclosed by Nicponski since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Nicponski teaches extracting of features from patient records, therefore one can substitute in how these records are obtained and what they are comprised on to obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Cahill et al. teaches:
2) --a feature generator comprising a convolutional neural network, (see: column 14, lines 42-59 where there is a feature generator comprised of a learning classifier (convolutional neural network)) wherein at least one of the plurality of disease-specific features are obtained from a first fully-connected layer of the convolutional neural network, (see: column 14, lines 42-59 where the classifier employs a self-organizing map that consists of an input layer (first layer) where a parametric weight vector is associated with every neuron in the mapping array (meaning the layer is fully-connected)) the first fully-connected layer comprising features applicable to multiple imaging domains including Doppler echocardiographic imaging (see: column 14, lines 42-59 where ultrasonic image homogeneity of internal echo is being analyzed as the textual features, thus the textual features that the classifier classifies employs features applicable to ultrasonic image homogeneity of internal echo (Doppler echocardiographic imaging is a type of internal echo)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) a feature generator comprising a convolutional neural network, wherein at least one of the plurality of disease-specific features are obtained from a first fully-connected layer of the convolutional neural network, the first fully-connected layer comprising features applicable to multiple imaging domains including Doppler echocardiographic imaging as taught by Cahill et al. for the feature generator as disclosed by Nicponski and Ananthasubramaniam et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski and Ananthasubramaniam et al. already teaches a feature generator, thus one could substitute another feature generator in to the combination and obtain predictable results of outputting disease features. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. Ananthasubramaniam et al. further teaches wherein the plurality of patient records comprises:
--billable diagnosis records;
--insurance claim records;
--significant problem records;
--electronic health records; (see: paragraph [0091] where there is electronic medical records data)
--medical imagery
--medical reports; or
--medical video.

As per claim 12, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the computer program product of claim 11, see discussion of claim 11. Ananthasubramaniam et al. further teaches wherein the plurality of patient records comprises:
--billable diagnosis records;
--insurance claim records;
--significant problem records;
--electronic health records; (see: paragraph [0091] where there is electronic medical records data)
--medical imagery;
--medical reports; or
--medical video.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. as applied to claims 1 and 11, further in view of U.S. Patent No. 6,674,879 to Weisman et al. and further in view of U.S. 2003/0104470 to Fors et al.
As per claim 3, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further specifically teach:
1) --billable diagnosis records;
2) --significant problem records;
3) --echocardiogram reports; and
4) --echocardiography video.

Even though 1), 2), 3), and 4) are non-functional descriptive material:

Weisman et al. teaches:
3) --echocardiogram reports; (see: FIG. 10) and
4) --echocardiography video (see: column 2, lines 63-64 where the workstation of the invention can be used to digitize the video output of cardiac ultrasound scanners. Echocardiography video data is being recorded in a record).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) echocardiogram reports and 4) echocardiography video as taught by Weisman et al. for the patient records as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches patient records thus one could substitute these patient records for ones that include echocardiogram reports and video and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Fors et al. teaches:
1) --billable diagnosis records; (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to prescription data (e.g., data related to one or more drugs.....billing code levels, etc.); etc. The records include billable diagnosis record (billing code levels)) and
2) --significant problem records (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to.....patient identification information (e.g., patient age......allergies, etc.); etc. The records include significant problem record (allergies)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) billable diagnosis records 2) significant problem records as taught by Fors et al. for the patient records as disclosed by Nicponski, Ananthasubramaniam et al., Cahill et al., and Weisman et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., Cahill et al., and Weisman et al. teaches patient records thus one could substitute these patient records for ones that include billable diagnosis records and significant problem records and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further specifically teach:
1) --billable diagnosis records;
2) --significant problem records;
3) --echocardiogram reports; and
4) --echocardiography video.

Even though 1), 2), 3), and 4) are non-functional descriptive material:
Weisman et al. teaches:
3) --echocardiogram reports; (see: FIG. 10) and
4) --echocardiography video (see: column 2, lines 63-64 where the workstation of the invention can be used to digitize the video output of cardiac ultrasound scanners. Echocardiography video data is being recorded in a record).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) echocardiogram reports and 4) echocardiography video as taught by Weisman et al. for the patient records as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches patient records thus one could substitute these patient records for ones that include echocardiogram reports and video and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Fors et al. teaches:
1) --billable diagnosis records; (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to prescription data (e.g., data related to one or more drugs.....billing code levels, etc.); etc. The records include billable diagnosis record (billing code levels)) and
2) --significant problem records (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to.....patient identification information (e.g., patient age......allergies, etc.); etc. The records include significant problem record (allergies)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) billable diagnosis records and 2) significant problem records as taught by Fors et al. for the patient records as disclosed by Nicponski, Ananthasubramaniam et al., Cahill et al., and Weisman et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., Cahill et al., and Weisman et al. teaches patient records thus one could substitute these patient records for ones that include billable diagnosis records and significant problem records and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. as applied to claims 1 and 11, further in view of U.S. 2012/0321174 to Tsymbal et al.
As per claim 4, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the trained classifier is a random forest classifier.

Tsymbal et al. teaches:
--wherein the trained classifier is a random forest classifier (see: paragraph [0011] where image retrieval includes training a random forest (RF) classifier…. Also see: paragraph [0052] where the system and method may be applied to various medical image formats, such as computed tomography (CT) images, magnetic resonance imaging (MRI) images, ultrasound (US) images, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the trained classier is a random forest classifier as taught by Tsymbal et al. for the trained classifier as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches a trained classifier thus substituting that trained classifier for a random forest classifier would obtain predictable results of classification of information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 14, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teaches the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein trained the classifier is a random forest classifier.

Tsymbal et al. teaches:
--wherein the trained classifier is a random forest classifier (see: paragraph [0011] where image retrieval includes training a random forest (RF) classifier…. Also see: paragraph [0052] where the system and method may be applied to various medical image formats, such as computed tomography (CT) images, magnetic resonance imaging (MRI) images, ultrasound (US) images, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the trained classier is a random forest classifier as taught by Tsymbal et al. for the trained classifier as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches a trained classifier thus substituting that trained classifier for a random forest classifier would obtain predictable results of classification of information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. further in view of U.S. Patent No. 6,674,879 to Weisman et al. further in view of U.S. 2003/0104470 to Fors et al. as applied to claims 3 and 13, and further in view of U.S. Patent No. 5,638,823 to Akay et al.
As per claim 5, Nicponski, Ananthasubramaniam et al., Cahill et al., Weisman et al., and Fors et al. in combination teach the method of claim 3, see discussion of claim 3. The combination may not further, specifically teach wherein the disease condition is aortic stenosis.

Akay et al. teaches:
--wherein the disease condition is aortic stenosis (see: column 2, lines 36-46 where the invention is directed to a system and method for detecting arterial stenosis having a number of features. The disease condition here is aortic stenosis (arterial stenosis)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the disease condition is aortic stenosis as taught by Akay et al. for the disease condition as disclosed by Nicponski, Ananthasubramaniam et al., Cahill et al., Weisman et al., and Fors et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., Cahill et al., Weisman et al., and 

As per claim 15, Nicponski, Ananthasubramaniam et al., Cahill et al., Weisman et al., and Fors et al. in combination teach the computer program product of claim 13, see discussion of claim 13. The combination may not further, specifically teach wherein the disease condition is aortic stenosis.

Akay et al. teaches:
--wherein the disease condition is aortic stenosis (see: column 2, lines 36-46 where the invention is directed to a system and method for detecting arterial stenosis having a number of features. The disease condition here is aortic stenosis (arterial stenosis)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the disease condition is aortic stenosis as taught by Akay et al. for the disease condition as disclosed by Nicponski, Ananthasubramaniam et al., Cahill et al., Weisman et al., and Fors et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., Cahill et al., Weisman et al., and .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. as applied to claims 1 and 11, and further in view of U.S. 2014/0350961 to Csurka et al.
As per claim 6, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teaches the method of claim 1, see discussion of claim 1. Nicponski teaches disease-specific features (see: column 4, lines 17-45 where there is extraction of disease-specific features (regions of interest)).
Ananthasubramaniam et al. further teaches wherein the plurality of patient records comprises medical reports (see: paragraph [0021] where the patient information (plurality of patient records) may comprise a third-party comment (medical reports). Also see: paragraphs [0134] and [0136]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination may not further, specifically teach extracting the plurality of features comprises performing concept extraction.

Csurka et al. teaches:
--extracting the plurality of features comprises performing concept extraction (see: paragraph [0069] where the representation 12 of a record (or an element of a record) is generated using a medical ontology 64 of biomedical concepts……Such an ontology 64 can be used to represent a record 36, or one element of the record, based on information extracted from the record. Also see: paragraph [0073] where a medical record 36 may contain multiple elements (or “documents”)…..These elements of the record can be considered together as forming a single element, however the record can also be separated into several sub-parts (several elements). Concept extraction (extraction based on a medical ontology) is being performed to extract a plurality of features (elements of a record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to extract the plurality of features comprises performing concept extraction as taught by Csurka et al. in the method as taught by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination with the motivation(s) of retrieving and displaying relevant information to help make decisions in a timely manner (see: paragraph [0006] of Csurka et al.).

As per claim 16, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teaches the computer program product of claim 11, see discussion of claim disease-specific features (see: column 4, lines 17-45 where there is extraction of disease-specific features (regions of interest)).
Ananthasubramaniam et al. further teaches wherein the plurality of patient records comprises medical reports (see: paragraph [0021] where the patient information (plurality of patient records) may comprise a third-party comment (medical reports). Also see: paragraphs [0134] and [0136]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination may not further, specifically teach extracting the plurality of features comprises performing concept extraction.

Csurka et al. teaches:
--extracting the plurality of features comprises performing concept extraction (see: paragraph [0069] where the representation 12 of a record (or an element of a record) is generated using a medical ontology 64 of biomedical concepts……Such an ontology 64 can be used to represent a record 36, or one element of the record, based on information extracted from the record. Also see: paragraph [0073] where a medical record 36 may contain multiple elements (or “documents”)…..These elements of the record can be considered together as forming a single element, however the record can also be separated into several sub-parts (several elements). Concept extraction (extraction based on a medical ontology) is being performed to extract a plurality of features (elements of a record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to extract the plurality of features comprises performing concept extraction as taught by Csurka et al. in the computer program product as taught by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination with the motivation(s) of retrieving and displaying relevant information to help make decisions in a timely manner (see: paragraph [0006] of Csurka et al.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. as applied to claims 1 and 11, and further in view of U.S. 2012/0020563 to Amir et al.
As per claim 7, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; and
3) --performing optical character recognition on the one or more video frames.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video) and
3) --performing optical character recognition on the one or more video frames (see: paragraph [0003] where computer readable program code configured to preprocess said one or more frames of video data to produce one or more preprocessed frames; and computer readable program code configured to utilize said embedded characters extracted from said one or more preprocessed frames for one or more of a decision support application and an automated archive storage application. Also see: paragraph [0033] where given an input medical video 220, a system 210 preprocesses a frame 230 of the medical video 220. To reliably extract the embedded text for optical OCR of characters, embodiments use image processing operations based on mathematical morphology, edge detection and rank filtering. OCR is being performed on a video frame (preprocessed video frame)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the plurality of patient records comprises medical video, 2) extracting one or more video frames from 3) performing optical character recognition on the one or more video frames as taught by Amir et al. for the patient records and extracting of features from those records as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches patient records and extracting of features from those records thus one can substitute wherein those records include video as well as extraction techniques for video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 17, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; and
3) --performing optical character recognition on the one or more video frames.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video) and
3) --performing optical character recognition on the one or more video frames (see: paragraph [0003] where computer readable program code configured to preprocess said one or more frames of video data to produce one or more preprocessed frames; and computer readable program code configured to utilize said embedded characters extracted from said one or more preprocessed frames for one or more of a decision support application and an automated archive storage application. Also see: paragraph [0033] where given an input medical video 220, a system 210 preprocesses a frame 230 of the medical video 220. To reliably extract the embedded text for optical OCR of characters, embodiments use image processing operations based on mathematical morphology, edge detection and rank filtering. OCR is being performed on a video frame (preprocessed video frame)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the plurality of patient records comprises medical video, 2) extracting one or more video frames from 3) performing optical character recognition on the one or more video frames as taught by Amir et al. for the patient records and extracting of features from those records as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches patient records and extracting of features from those records thus one can substitute wherein those records include video as well as extraction techniques for video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. as applied to claims 1 and 11, further in view of U.S. 2012/0020563 to Amir et al and further in view of U.S. Patent No. 4,770,184 to Greene, Jr. et al.
As per claim 8, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video, 2) the medical video comprising Doppler patterns, and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video; and
4) --automatically extracting one or more measurements from the Doppler patterns.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video, (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

Greene, Jr. et al. teaches:
2) --the medical video comprising Doppler patterns (see: column 3, lines 35-47 where there is ultrasound Doppler shift data of blood flow in the vessel. An ultrasonic scanner is being used in real-time (medical video))
4) --automatically extracting one or more measurements from the Doppler patterns (see: column 4, lines 30-52 where pattern recognition of amplitude and frequency data offers a sophisticated statistical and analytic methodology that dissects the ultrasound Doppler spectra to extract the important diagnostic information automatically).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the medical video comprising Doppler patterns and 4) automatically extract one or more measurements from the Doppler patterns as taught by Greene, Jr. et al. for the medical video and extracting of features from that video as disclosed by Nicponski, Ananthasubramaniam et al., Cahill et al., and Amir et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., Cahill et al., and Amir et al. teaches medical video and extracting of features from that video thus one can substitute wherein that video is video comprising Doppler patterns as well as extraction techniques for that video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 18, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video, 2) the medical video comprising Doppler patterns, and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video; and
4) --automatically extracting one or more measurements from the Doppler patterns.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video, (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

Greene, Jr. et al. teaches:
2) --the medical video comprising Doppler patterns (see: column 3, lines 35-47 where there is ultrasound Doppler shift data of blood flow in the vessel. An ultrasonic scanner is being used in real-time (medical video))
4) --automatically extracting one or more measurements from the Doppler patterns (see: column 4, lines 30-52 where pattern recognition of amplitude and frequency data offers a sophisticated statistical and analytic methodology that dissects the ultrasound Doppler spectra to extract the important diagnostic information automatically).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the medical video comprising Doppler patterns and 4) automatically extract one or more measurements from the Doppler patterns as taught by Greene, Jr. et al. for the medical video and extracting of features from that video as disclosed by Nicponski, Ananthasubramaniam et al., Cahill et al., and Amir et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., Cahill et al., and Amir et al. teaches medical video and extracting of features from that video thus one can substitute wherein that video is video comprising Doppler patterns as well as extraction techniques for that video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to .
As per claim 10, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the indicator of the likely disease condition includes a probability of the disease condition.

HUANG teaches:
--wherein the indicator of the likely disease condition includes a probability of the disease condition (see: paragraph [084] where the present invention enables this risk-based reimbursement by determining a probability that a member or a set of members have one or more of these specified conditions, based solely on an analysis of pharmacy claims. These probabilities are used by an administrator of the plan to identify members that likely have a condition of interest and to follow up with the member’s physician to verify the condition and to obtain proper documentation. An indicator (the indicator is sent to the administrator and it contains these probabilities) is being sent and it contains a probability of the disease condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the indicator of the likely disease condition includes a probability of the disease condition as taught by HUANG for the indicator of likely disease condition as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual 

As per claim 20, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein the indicator of the likely disease condition includes a probability of the disease condition.

HUANG teaches:
--wherein the indicator of the likely disease condition includes a probability of the disease condition (see: paragraph [084] where the present invention enables this risk-based reimbursement by determining a probability that a member or a set of members have one or more of these specified conditions, based solely on an analysis of pharmacy claims. These probabilities are used by an administrator of the plan to identify members that likely have a condition of interest and to follow up with the member’s physician to verify the condition and to obtain proper documentation. An indicator (the indicator is sent to the administrator and it contains these probabilities) is being sent and it contains a probability of the disease condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the indicator of the likely disease condition includes a probability of the disease condition as taught by HUANG for the indicator of likely disease condition as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Ananthasubramaniam et al., and Cahill et al. teaches indicating likely disease conditions thus one could add what the probabilities of these conditions are and obtain predictable results of an outputting of indications of likely disease conditions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2012/0323606 to Ananthasubramaniam et al. further in view of U.S. Patent No. 7,738,683 to Cahill et al. as applied to claim 1, and further in view of U.S. 2016/0350336 to Checka et al.
As per claim 22, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein the features from the first fully-connected layer comprise one or more edges within the Doppler echocardiographic image (though .

Checka et al. teaches:
--wherein the features from the first fully-connected layer comprise one or more edges within the Doppler echocardiographic image (see: paragraph [0033] where earlier layers may be fixed while the latter ones may be fined tuned. The earlier features include generic features such as edge detectors. The first fully-connected later here contains edge detectors for images).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the features from the first fully-connected layer comprise one or more edges within the Doppler echocardiographic image as taught by Checka et al. in the method as taught by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination with the motivation(s) of fine tuning the convolutional neural network to work from generic features to more specific features (see: paragraph [0033] of Checka et al.).

As per claim 23, Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein the plurality of disease-specific features comprise a feature vector of size 4096 harvest at an output of the first fully-connected layer.

Checka et al. teaches:
--wherein the plurality of disease-specific features comprise a feature vector of size 4096 harvest at an output of the first fully-connected layer (see: paragraph [0036] where there is an outputted feature vector of size 4096).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the plurality of disease-specific features comprise a feature vector of size 4096 harvest at an output of the first fully-connected layer as taught by Checka et al. for the output of the first fully-connected layer as disclosed by Nicponski, Ananthasubramaniam et al., and Cahill et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Cahill et al. of the present combination teaches a first fully-connected layer and an output, thus one could substitute wherein the output has a size of 4096 to obtain predictable results of having an output. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626